Citation Nr: 9923531	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-03 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for nicotine dependence.  
2. Entitlement to service connection for pulmonary disability 
as secondary to tobacco use in service.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to July 
1976, and prior to 1972 he had slightly more than 10 months 
active service.  

This mater comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  The appellant testified at a 
hearing at the M&ROC in September 1998.  


FINDINGS OF FACT

1. The claim for service connection for nicotine dependence 
is not plausible.  
2. The claim for service connection for pulmonary disability 
as secondary to tobacco use in service is not plausible.  


CONCLUSIONS OF LAW

1. The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
2. The claim for service connection for pulmonary disability 
as secondary to tobacco use in service is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Available service medical records for the appellant's active 
service do not report smoking by the appellant.  At his 
enlistment examination in April 1972, the appellant's lungs 
and chest were evaluated as normal.  In July 1972, the 
appellant complained of pulmonary congestion with a 
productive cough.  The examiner noted nasal drip and stated 
that the chest was within normal limits with no unusual 
sounds.  Aspirin, Sudafed and Robitussin were prescribed.  In 
January 1973, the appellant was seen with chest congestion 
and cough.  There was minimal injection of the pharynx.  The 
impression was impending flu.  Treatment included fluids, 
aspirin and cough syrup.  At the appellant's service 
separation examination in February 1976, chest X-ray was 
normal, and on clinical examination, the lungs and chest were 
normal.  

Private medical records show that the appellant was 
hospitalized from February 1997 to March 1997 after 
presenting with chest pain and being found to have pulmonary 
emboli.  In a consultation report dated in March 1997, Somsak 
Kriengkrairut, M.D., noted that the appellant's habits 
included having smoked about a pack a day for more than 40 
years and having just quit on the day of hospital admission.  
In a pulmonary function laboratory report dated in March 
1997, it was reported that the appellant's smoking history 
was 3/4 to 1 pack per day for 44 years.  The diagnosis based on 
pulmonary tests was reported as moderate restrictive defect 
with mild obstructive defect.  

In a letter dated in April 1997 the appellant's wife stated 
that the appellant was a smoker when she met him in 1970 and 
that he continued to smoke cigarettes up to the time of his 
hospitalization in February 1997.  

In a letter dated in March 1997, the appellant's personal 
physician, Deanna L. Carr, M.D., stated that during the 
appellant's hospital stay from February to March 1997 it was 
noted that he had a deep vein thrombosis of the popliteal 
vein and bilateral pulmonary emboli and that he then 
developed the complication of pneumonia and also developed 
elevated liver enzymes from the heparin use.  She stated that 
it was felt that the appellant's strong smoking history had 
contributed to his presentation with pulmonary emboli.  She 
stated that as of the date of the letter, the appellant had 
been smoke free for 14 days.  

In a statement dated in September 1997 the appellant 
certified that he started smoking in July 1962 and stopped 
smoking in February 1997.  He reported that before entering 
active service he smoked 11/2 packs of cigarettes per day and 
an occasional cigar.  He also certified that he smoked 
throughout active service and that he smoked 11/2 packs per day 
from 1962 to 1967, except travel days when he smoked 1/2 pack 
per day.  

At his hearing at the M&ROC in September 1998, the appellant 
testified that he had been in the National Guard and actually 
had his basic training from January 1966 to May 1966.  He 
testified that he graduated from high school in May 1963.  He 
said that during high school he experimented with cigarettes 
and tried them every once in a while before he went to his 
initial period of active duty for the National Guard.  He 
testified that he smoked during basic training because he 
wanted to fit in with the crowd.  The appellant testified 
that before he went into basic training he smoked 2 to 3 
cigarettes a day and that when he went into basic training 
his smoking increased.  He testified that during basic 
training he probably smoked 1/2 to 3/4 of a pack per day.  The 
appellant testified that he smoked regularly from about 1966 
or 1967 and that somewhere in there he really became more or 
less addicted to nicotine.  He testified that he smoked from 
1 to 11/2 packs per day from about 1970 onward.  The veteran 
testified that he currently has chronic obstructive pulmonary 
disease and his doctors related it to his nicotine 
dependence.  The Hearing Officer advised the appellant that 
he should submit a medical opinion that his nicotine 
dependence actually started in service and that as a result 
of that dependence he continued to smoke heavily.  He advised 
the appellant that the medical opinion would also need to say 
that the appellant's pulmonary disability was the result of 
the smoking.  

In a memorandum addressed to VA and dated in October 1998, 
Dr. Carr stated that it was her medical opinion that smoking 
was an addiction to nicotine and that the appellant suffered 
from this addiction.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  In addition, 38 C.F.R. § 3.310(a) (1998) 
provides that disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected disability is also compensable under 38 C.F.R. 
§ 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  To 
satisfy the burden of establishing a well-grounded claim, 
there must be:  a medical diagnosis of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that determination of whether the veteran is dependent 
on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary of Health to the General Counsel in which the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

The appellant submitted his claims in April 1997.  On July 
22, 1998, the President signed into law a new provision, 
codified at 38 U.S.C.A. § 1103, essentially barring service 
connection on the basis that a disease or injury is 
attributable to the use of tobacco products during service.  
However, this provision only applies to claims filed after 
June 9, 1998, and therefore does not affect the appellant's 
claims.  

The Board acknowledges that the appellant's private physician 
has stated that the appellant's strong smoking history 
contributed to his presentation with pulmonary emboli and her 
opinion that smoking was an addiction to nicotine and that 
the appellant suffered from this addiction.  However, an 
essential element of a well-grounded claim is absent as the 
appellant has not submitted medical evidence that makes 
plausible his assertion that his nicotine dependence was 
actually incurred or aggravated during service.  Competent 
medical evidence to this effect would be required to well-
ground the claim for service connection for nicotine 
dependence and the claim for service connection for pulmonary 
disability secondary to tobacco use in service to the extent 
that claim depends on nicotine dependence having been 
incurred or aggravated in service.  The appellant, as a lay 
person, is not competent to provide medical opinions, and his 
assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, he has 
submitted no competent evidence that that his tobacco use in 
service caused his pulmonary disability, as the medical 
opinion submitted by the appellant does not differentiate 
between his history of smoking in service and his history of 
smoking before his period of service in 1966, between periods 
of service, during his service from 1972 to 1976 and his 
smoking for more than thirty years thereafter.  The opinion 
offered by the appellant thus does not provide a link between 
his pulmonary disability and his smoking in service.  
Accordingly, the claims for service connection for nicotine 
dependence and pulmonary disability as secondary to tobacco 
use in service are not well grounded.  The Board further 
notes that for the same reasons, the criteria for a grant of 
service connection for residuals of nicotine dependence 
pursuant to VAOPGCPREC 19-97, holding (a), are not met.  

ORDER

Service connection for nicotine dependence is denied.  

Service connection for pulmonary disability as secondary to 
tobacco use in service is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

